Title: To James Madison from James Monroe, 23 November 1818
From: Monroe, James
To: Madison, James


Dear Sir
Washington Novr 23. 1818.
The enclosed from Mr Rush, which you will return at your leisure, gives the latest intelligence from England, except what is containd in a statment from Mr Maury, of the gradual augmentation of our shipping, beyond that of G. B., in the trade between this country & G. B.
I send you a copy of the documents relating to our affrs. with Spain, from a distant date to the last session inclusive. They will be interesting to you, having so long, been a party to them.
Our attitude with the allies, in regard to So. Am: is as favorable as it well can be. Mr Rush had conferences with Ld. C. & Mr Gallatin with the Duke of R. & the minister of Prussia, in which they were respectively told by those ministers, that their govts. could not well move in the affair, without the UStates, by which, I presume, may be understood, against them. A more precipitate movment on our part, might have produc’d a corresponding one on theirs, of a different character from that, which seems laterly to be relied on, by them. Your friend
James Monroe
